On May 3,1995, it was ordered that the defendant be committed to the Department of Corrections for the term of ten (10) years on each count to run concurrently with each other years. Defendant shall receive credit for time spent in the Yellowstone *29County Detention Facility at Billings, Montana, for 196 days. It is further ordered that because the defendant, while engaged in the commission of the offense of Count II: Criminal Endangerment (Felony) knowingly used a firearm, to wit: a handgun; he is hereby sentenced to the term of five (5) years to the Department of Corrections and Human Services under the authority of 46-18-221, Montana Code Annotated. This term shall be served consecutively with the term imposed for the commission of the crime of Count II: Criminal Endangerment (Felony) as charged in the Amended Information. It is further ordered that additional special conditions shall apply as stated in the May 3,1995 judgment.
DATED this 19th day of March, 1996.
On March 8,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed and requested that his petition be dismissed.
It is hereby ordered that the petition is dismissed.
Done in open Court this 8th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal